DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites a composition with consisting of language that lists ingredients and their required proportions. The sum of the proportions do not add to 100%, indicating that there are more ingredients that are include than are recited. The identity of these ingredients is unknown, therefore the scope of the composition that is claimed is also unknown.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monks et al. (previously cited) in view of Anderson et al. (previously cited) and Grit et al. (previously cited).
Monks et al. teach hair treating compositions that are applied to hair for conditioning purposes to improve combability (see abstract and paragraph 26; instant claims 15-16). An example is provided for an aqueous leave in conditioner that contains isododecane (component a)) at 2 wt%, propylene glycol (C3 polyol) at 10 wt%, and behenyltrimethyl ammonium chloride (quaternary ammonium cationic surfactant; component d)) at 0.5 wt% (see example 3; instant claims 11 and 17). A similar aqueous leave-in conditioner example also includes guar hydroxypropyltrimonium chloride at 0.5 wt% and cetearyl alcohol (cetylstearyl alcohol) at 0.6 wt% (see example 2; instant claims 5, 12, 18, and 20). Propylene glycol, also known as 1, 2-propanediol, is listed as an “other” solvent, a category of ingredient envisioned at 1 to 15 wt% in the composition (see paragraphs 36-37).  In addition, cationic surfactant conditioning agents to include list stearamido propyldimethyl amine and behenyltrimethyl ammonium chloride (see paragraph 41; instant claims 10-11). These quaternary components are preferably present at 0.3 to 3 wt% (see paragraphs 51-58; instant claim 12). Fatty alcohols that may be included are envisioned as straight chain saturated varieties such as cetyl alcohol and stearyl alcohol that total 0.5 to 5 wt% (see paragraphs 79 and 81-84). Silicones are optional ingredients (see paragraphs 56 and 79; instant claim 13). The presence of myristyl alcohol or ethanol as well as a pH within the instantly claimed range is not detailed.

Grit et al. teach a leave-in conditioner that includes several ingredients similar to those in the examples of Monks et al. An example includes cetearyl alcohol at 5 wt%, stearamidopropylamine at 1 wt%, ethanol at 5 wt% and a pH of 4 (see example 9). Grit et al. go on to teach cationic conditioning polymers that may be included and list polyquaternium 37 (see paragraph 47). The ethanol (C2 monoalcohol; component e)) is taught as one of a variety of envisioned organic solvents that enhance penetration (see paragraph 73; instant claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify example 3 of Monks et al. such that myristyl alcohol (component c)) is included along with cetearyl alcohol (component b)). This modification would have been obvious because fatty alcohols are envisioned and exemplified in by Monks et al. and Anderson et al exemplify the utility of the combination in a similar composition for hair. The selection of a proportion between 0.5 to 5 wt%, as Monks et al. envisioned for the fatty alcohols, would yield a range for each of between a non-zero value up to some value just less than 5 wt% which overlaps with that instantly claimed, thereby rendering them obvious (see MPEP 2144.05; instant claims 1, 5-6, and 18-19). It additionally would have been obvious to add ethanol at 5 wt%, based on the teachings Grit et al., as the application of the same technique to a similar product in order to yield the same improvement (see instant claims 1, 8, and 15). The addition of a .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Monks et al. in view of Anderson et al. and Grit et al. as applied to claims 1-2, 6, 8-15, and 17-20 above, and further in view of Newell et al. (US Patent No. 6,660,254).
Monks et al. in view of Anderson et al. and Grit et al. render obvious the limitations of instant claim 1 where the composition is a leave in conditioner. Monks et al. also teach cetyl trimethyl ammonium chloride, also known as cetrimonium chloride, as a cationic conditioning agent they envisioned for inclusion (see paragraph 40 and example 1). Example 3, relied upon to meet the limitations of instant claims does not explicitly include this ingredient.
Newell et al. teach leave-in compositions for hair (see abstract and column 1 lines 1-5). Cetrimonium chloride is named as a preferred quaternary amine cationic conditioning agent for such a composition (see column 3 lines 24-55 and column 4 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add cetrimonium chloride to the modified composition of Monks et al. as an additional conditioning agent. This choice would have been obvious because it is envisioned and exemplified in this role by Monks et al and Newell et al. teach it to be a preferred cationic conditioner for a leave in hair composition. Therefore claims 5 and 7 are obvious over Monks et al. in view of Anderson et al., Grit et al., and Newell et al. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Everaert et al. (US PGPub No. 2010/0135947) in view of Rughani et al. (US PGPub No. 2019/0001163), Monks et al., Khatun et al.  (US PGPub No. 2019/0099349), and Singer et al. (US PGPub No. 2013/0167860).
Everaert et al. teach a hair conditioning composition that consists of cetyl trimethyl ammonium chloride at 2 wt%, cetearyl alcohol at 2.1 wt%, a hydroxyproyl modified guar, preservative, fragrance, and water (see table 1 composition 1). The compositions are more generally taught to include substituted polygalactonammam where guar gum derivatives are preferred (see paragraphs 42-44). In addition, stearamindopropyldimethylamine is taught as a preferred amine to include as a cationic surfactant as is cetyl trimethyl ammonium chloride (see paragraphs 16-17, 22-23, 26-27, and 29-30). Aqueous carriers that include water solutions of ethanol are envisioned where ethanol is a preferred lower alcohol to include (see paragraphs 62-63). Fatty material is generally taught to be C8 to C30 aliphatic alcohol (see paragraphs 34-38). Fragrance is an optional ingredient as are cationic conditioning polymers (see paragraph 80). The full set of instantly claimed ingredients is not detailed.
Rughani et al. detail a hair conditioner composition where stearamindopropyldimethylamine and cetyl trimethyl ammonium chloride are included in combination (see paragraph 441).
Monks et al. teach hair treating compositions that are applied to hair for conditioning purposes to improve combability (see abstract and paragraph 26). Guar hydroxypropyltrimonium chloride is taught and exemplified for its conditioning properties 
Khatun et al. teach isododecane along with fatty alcohols as fatty substances that are envisioned as useful for inclusion in a hair conditioning composition (see abstract and paragraph 77).
Singer et al. teach cationic conditioning polymers for application to hair that include polyquaternium 37 and cetrimonium chloride (also known as cetyl trimethyl ammonium chloride) (see abstract and paragraph 231)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select guar hydroxypropyltrimonium chloride taught by Monks et al. as the guar component of Everaert et al. and exchange it for the substituted polygalactonammam. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome and due to the teachings by Monks et al. of its utility in a similar composition. It further would have been obvious to add stearamindopropyldimethylamine since it is named and exemplified as preferred amine to include, based upon its taught use together with cetyl trimethyl ammonium chloride as taught by Rughani et al., and as the combination of two compositions known for the same use. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). The inclusion of polyquaternium 37 as an additional cationic conditioning polymer would also have been obvious given the presence of others in the composition (see MPEP 2144.06). The aqueous carrier is envisioned to include ethanol, thus its addition would have been obvious based upon the guidance of Everaert et al. Given that C8 to C30 aliphatic alcohol are also detailed by Everaert et al., and the teachings by Khatun et al. of fatty alcohols coupled with isododecane as hair conditioning components, the addition of such components would have been obvious. Thus isododecane and the C14 fatty alcohol myristyl alcohol would have been obvious additions. The addition of a pH adjusting agent as suggested by Monks et al. would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Exclusion of the optional perfume would then yield a composition consisting of isododecane, cetearyl alcohol, myristyl alcohol, ethanol, polyquaternium 37, guar hydroxypropyl trimonium chloride, cetrimonium chloride, stearamidopropyl dimethylamine, water, preservatives, and pH adjusters. Therefore claim 3 is obvious over Everaert et al. in view of Rughani et al., Monks et al., Khatun et al., and Singer et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Everaert et al. in view of Rughani et al., Monks et al., Khatun et al., and Singer et al. as applied to claim 3 above, and further in view of Mette et al. (US PGPub No. 2015/0174052).
Everaert et al. in view of Rughani et al., Monks et al., Khatun et al., and Singer et al. render obvious a composition consisting of the recited components. Monks at al. 
Mette et al. teach a hair conditioning composition that includes cetearyl alcohol as well as cetyl trimethyl ammonium chloride, stearamidopropyl dimethylamine and polyquaternium 37 (see abstract and inventive example 1). Here, the polyquaternium 37 is employed at 0.2 wt% (see inventive example 1). A preferred range for the polyquaternium 37 is 0.01 to 0.5 wt % (see paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the suggested proportions of the cited references for the ingredients in the composition that is rendered obvious where the exemplified proportion of cetyl trimethyl ammonium chloride is also employed for stearamidopropyl dimethylamine and that for cetearyl alcohol is employed for myristyl alcohol. Thus these references support the inclusion of isododecane at 2 to 5 wt%, cetearyl alcohol at 2.1 wt%, myristyl alcohol at 2.1 wt%, ethanol at 1.5 wt%, polyquaternium 37, guar hydroxypropyl trimonium chloride at 0.1 to 3 wt%, cetrimonium chloride at 2 wt% , and stearamidopropyl dimethylamine at 2 wt%. It additionally would have been obvious to employ polyquaternium 37 at the proportion exemplified by Mette et al. since it was known to be useful in a similar composition with several of the same ingredients. The resulting values and ranges meet or overlap with the approximate values/ranges that are instantly recited, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP . 
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This following are provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The copending claims recite a method that combines a two component system into a single composition where the components include a cationic surfactant, called a tenside, with a C12 to C30 organic radical, C10 to C30 alkane, C10 to C22 fatty alcohol and water. The composition is then applied to keratinous fibers. The use of the compositions as a conditioner for hair is recited. The copending claims do not explicitly recite the claimed combination of components. 
Monks et al. teach hair treating compositions that are applied to hair for conditioning purposes to improve combability (see abstract and paragraph 26; instant claims 15-16). An example is provided for an aqueous leave in conditioner that contains isododecane (component a)) at 2 wt%, propylene glycol (C3 polyol) at 10 wt%, and behenyltrimethyl ammonium chloride (quaternary ammonium cationic surfactant; component d)) at 0.5 wt% (see example 3). A similar aqueous leave-in conditioner example also includes guar hydroxypropyltrimonium chloride at 0.5 wt% and cetearyl alcohol (cetylstearyl alcohol) at 0.6 wt% (see example 2). Propylene glycol is listed as an “other” solvent, a category of ingredient envisioned at 1 to 15 wt% in the composition see paragraphs 36-37).  In addition, cationic surfactant conditioning agents to include list stearamido propyldimethyl amine and behenyltrimethyl ammonium chloride (see paragraph 41). Fatty alcohols that may be included are envisioned as straight chain saturated varieties such as cetyl alcohol and stearyl alcohol that total 0.5 to 5 wt% (see 
Anderson et al. teach hair treatment compositions that include various fatty alcohols in combination (see abstract and example 22). Here myristyl alcohol, cetearyl alcohol, and cetyl alcohol may all be present at up to 5 wt% each (see example 22). 
Grit et al. teach a leave-in conditioner that includes several ingredients similar to those in the examples of Monks et al. An example includes cetearyl alcohol at t wt%, stearamidopropylamine at 1 wt%, ethanol at 5 wt% and a pH of 4 (see example 9). Grit et al. go on to teach cationic conditioning polymers that may be included and list polyquaternium 37 (see paragraph 47). The ethanol (C2 monoalcohol; component e)) is taught as one of a variety of envisioned organic solvents that enhance penetration (see paragraph 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose options within the categories of ingredients in the copending claims, as well as additional ingredients, based upon a modification of example 3 of Monks et al. such that isododecane is selected as the copending alkane along with a combination of myristyl alcohol (component c)) with cetearyl alcohol (component b)). This modification would have been obvious because fatty alcohols are envisioned and exemplified in by Monks et al. and Anderson et al. exemplify the utility of the combination in a similar composition for hair. The selection of a proportion between 0.5 to 5 wt%, as Monks et al. envisioned for the fatty alcohols, would yield a range for each of between a non-zero value up to some value just less than 5 wt% which overlaps with that instantly claimed, thereby rendering them obvious (see MPEP 2144.05; instant 

Claims 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of copending Application No. 16/716108 (reference application) in view of Monks et al., Anderson et al., and Grit et al. as applied to claims 1-2, 6, 8-15, and 17-20 above, and further in view of Newell et al.
Claims 13-15 of copending Application No. 16/716108 in view of Monks et al., Anderson et al., and Grit et al. render obvious the limitations of instant claim 1. Monks et al. also teach cetyl trimethyl ammonium chloride, also known as cetrimonium chloride, as a cationic conditioning agent they envisioned for inclusion (see paragraph 40 and example 1). Example 3, relied upon to meet the limitations of instant claims does not explicitly include this ingredient.
Newell et al. teach leave-in compositions for hair (see abstract and column 1 lines 1-5). Cetrimonium chloride is named as a preferred quaternary amine cationic conditioning agent for such a composition (see column 3 lines24-55 and column 4 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add cetrimonium chloride to the modified copending composition as an additional conditioning agent. This choice would have been obvious because it is envisioned and exemplified in this role by Monks et al and Newell et al. teach it to be a preferred cationic conditioner for a leave in hair composition. Therefore claims 5 and 7 are obvious over claims 13-15 of copending 


Claims 1-2, 6, 8-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of copending Application No. 16/716076 (reference application) in view of Monks et al., Anderson et al., and Grit et al.
The copending claims recite a method that combines a two component system into a single composition where the components include a C10 to C30 alkane, C10 to C22 fatty alcohol, C2 to C8 monovalent alcohol and water. The composition is then applied to keratinous fibers. The use of the compositions is as a conditioner for hair. The copending claims do not explicitly recite the claimed combination of components. 
Monks et al. teach hair treating compositions that are applied to hair for conditioning purposes to improve combability (see abstract and paragraph 26; instant claims 15-16). An example is provided for an aqueous leave in conditioner that contains isododecane (component a)) at 2 wt%, propylene glycol (C3 polyol) at 10 wt%, and behenyltrimethyl ammonium chloride (quaternary ammonium cationic surfactant; component d)) at 0.5 wt% (see example 3). A similar aqueous leave-in conditioner example also includes guar hydroxypropyltrimonium chloride at 0.5 wt% and cetearyl alcohol (cetylstearyl alcohol) at 0.6 wt% (see example 2). Propylene glycol is listed as an “other” solvent, a category of ingredient envisioned at 1 to 15 wt% in the composition see paragraphs 36-37).  In addition, cationic surfactant conditioning agents to include 
Anderson et al. teach hair treatment compositions that include various fatty alcohols in combination (see abstract and example 22). Here myristyl alcohol, cetearyl alcohol, and cetyl alcohol may all be present at up to 5 wt% each (see example 22). 
Grit et al. teach a leave-in condition that includes several ingredients similar to those in the examples of Monks et al. An example includes cetearyl alcohol at 5 wt%, stearamidopropylamine at 1 wt%, ethanol at 5 wt% and a pH of 4 (see example 9). Grit et al. go on to teach cationic conditioning polymers that may be included and list polyquaternium 37 (see paragraph 47). The ethanol (C2 monoalcohol; component e)) is taught as one of a variety of envisioned organic solvents that enhance penetration (see paragraph 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose options within the categories of ingredients in the copending claims, as well as additional ingredients, based upon a modification of example 3 of Monks et al. such that isododecane is selected as the copending alkane along with a combination of myristyl alcohol (component c)) with cetearyl alcohol (component b)). This modification would have been obvious because fatty alcohols are envisioned and exemplified in by Monks et al. and Anderson et al. exemplify the utility of the combination in a similar composition for hair. The selection of a proportion between 

Claims 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of copending Application No. 16/716076 in view of Monks et al., Anderson et al., and Grit et al. as applied to claims 1-2, 6, 8-15, and 17-20 above, and further in view of Newell et al.
Claims 11-14 of copending Application No. 16/716076 in view of Monks et al., Anderson et al., and Grit et al. render obvious the limitations of instant claim 1. Monks et al. also teach cetyl trimethyl ammonium chloride, also known as cetrimonium chloride, as a cationic conditioning agent they envisioned for inclusion (see paragraph 40 and example 1). Example 3, relied upon to meet the limitations of instant claims does not explicitly include this ingredient.
Newell et al. teach leave-in compositions for hair (see abstract and column 1 lines 1-5). Cetrimonium chloride is named as a preferred quaternary amine cationic conditioning agent for such a composition (see column 3 lines24-55 and column 4 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add cetrimonium chloride to the modified copending composition as an additional conditioning agent. This choice would have been obvious because it is envisioned and exemplified in this role by Monks et al and Newell et al. teach it to be a preferred cationic conditioner for a leave in hair 

Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive. In light of the amendment to the claims, the previous grounds of rejection are modified and new grounds of rejection are also introduced to address new limitations as necessary.
The applicant asserts unexpected results, but provides no arguments with any associated detail about the nature of these results. In addition, applicant argues that claim 1 does not recite ingredients that are required in the copending claim over which the instant claims are provisionally rejected. Claim 1 is written with open claim language, thus it does not preclude additional ingredients from being present in a composition that also includes its recited components.



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615